The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10412009 (hereinafter P10412009). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 1, P10412009 discloses a method for programming a network device, comprising: 
selecting a route from the routing information base (RIB) of the network device (claim 1 “selecting a route from the routing information base (RIB) of the network device”); 
performing a next hop resolution, for the selected route, to obtain next hop information (NHI) (claim 1 “obtain next hop information (NHI)”);  
performing a comparison between the obtained NHI and a next hop group (NHG) (claim 1 “performing a comparison between the obtained NHI and the NHG”); and 
updating, based on the comparison, the forwarding information base (FIB) of the network device (claim 1 “update, based on the comparison, the FIB to obtain an updated FIB”).
Independent claims 10 and 19 are rejected because they are the corresponding non-transitory computer readable medium and the network device that perform the method of claim 1 and each of them has the same subject matter as claim 1.
For independent claim 25, P10412009 discloses a method for programming a network device, comprising: 
identifying a set of next hop entries (NHEs) to remove from a next hop group (NHG) (claim 1 “a forwarding information base (FIB) comprising a FIB entry referencing a forwarding equivalence class (FEC) index, a FEC table comprising the FEC index, a next hop group (NHG) comprising a plurality of next hop entries (NHEs) , wherein the NHG is associated with the FEC index; performing a next hop resolution, for the route, to obtain next hop information (NHI); performing a comparison between the obtained NHI and the NHG; updating, based on the comparison, the FIB to obtain an updated FIB”; note that OOSA would have understood that updating FIB includes adding and removing NHEs from NHG); 
determining at least one valid NHE to replace the NHEs in the set of NHEs (claim 1 “a forwarding information base (FIB) comprising a FIB entry referencing a forwarding equivalence class (FEC) index, a FEC table comprising the FEC index,”);  
replacing each NHE in the set the NHEs with a valid NHE to obtain an updated NHG (claim 1 “creating a new FIB entry comprising the FEC index”); and 
transmitting at least one packet using the updated NHG (claim 1 “creating a new FIB entry comprising the FEC index, and processing at least one packet using the updated FIB”; note that processing a packet using a FIB is transmitting one packet using the updated NHG).
For independent claim 27, P10412009 discloses a programming a network device, comprising: 
creating a next hop group (NHG) (claim 1 “a next hop group (NHG) comprising a plurality of next hop entries (NHEs)”);
populating the NHG with at least one next hop entry (NHE) (claim 1 “a next hop group (NHG) comprising a plurality of next hop entries (NHEs)”);  
associating the NHG with a forward equivalence class (FEC) index(claim 1 “a next hop group (NHG) comprising a plurality of next hop entries (NHEs), wherein the NHG is associated with the FEC index”);  and 
associating the FEC index with a network prefix (claim 6 “a network prefix for the second route and the new FEC index”); and 
after associating the FEC index with a network prefix, transmitting at least one packet using the NHG (claim 1 “creating a new FIB entry comprising the FEC index, and processing at least one packet using the updated FIB” and claim 6 “creating a second new FIB entry comprising a network prefix for the second route and the new FEC index”).
As to claims 2 and 11, P10412009 discloses claims 1 and 10, wherein the obtained NHI comprises at least a media access control (MAC) address associated with a next hop, and a network interface of the network device (claim 2 “wherein the obtained NHI comprises at least a media access control (MAC) address associated with a next hop, and a network interface of the network device”).  
As to claims 3 and 12, P10412009 discloses claims 1 and 10, wherein the NHG comprises a plurality of next hop entries (NHEs) (claim 1 “a next hop group (NHG) comprising a plurality of next hop entries (NHEs)”).  
As to claims 4 and 13, P10412009 discloses claims 3 and 12, wherein at least one of the plurality of NHEs is associated with one selected from a group consisting of a directly attached router, a generic routing encapsulation (GRE) tunnel, and a multiprotocol label switching (MPLS) push operation (claim 3 “wherein at least one of the plurality of NHEs is associated with one selected from a group consisting of a directly attached router, a generic routing encapsulation (GRE) tunnel, and a multiprotocol label switching (MPLS) push operation”).  
As to claims 5 and 14, P10412009 discloses claims 3 and 12, wherein at least two of the plurality of NHEs comprise the same NHI (claim 4 “wherein at least two of the plurality of NHEs comprise the same NHI.”).  
As to claims 6 and 15, P10412009 discloses claims 3 and 12, wherein a cardinality of the plurality of NHEs is predetermined (claim 5 “wherein a cardinality of the plurality of NHEs is predetermined”).  
As to claims 7, 16 and 20, P10412009 discloses claims 1,9 and 19, wherein updating, based on the comparison, the FIB of the network device, comprises: when the obtained NHI does not match a next hop entry (NHE) in a NHG: creating a new NHG comprising a plurality of NHEs, each comprising the obtained NHI; creating a new forwarding equivalence class (FEC) entry comprising a new FEC index and the new NHG; and creating a new FIB entry comprising a network prefix for the selected route and the new FEC index (claim 6 “based on a comparison between the second NHI and the NHG, that the second NHI does not match the plurality of NHEs in the NHG; and in response to the determination: creating a new NHG comprising a second plurality of NHEs each comprising the second NHI; creating, in the FEC table, a new FEC entry comprising the new FEC index and the new NHG; and creating a second new FIB entry comprising a network prefix for the second route and the new FEC index”).  
As to claims 8, 17 and 21, P10412009 discloses claims 1,9 and 19, wherein updating, based on the comparison, the FIB of the network device, comprises: when the obtained NHI does match a next hop entry (NHE) in a NHG: identifying a forward equivalence class (FEC) index associated with the NHG; and creating a new FIB entry comprising a network prefix for the selected route and the identified FEC index (claim 1 “identifying the FEC index associated with the NHG using the FEC table , and creating a new FIB entry comprising the FEC index”).  
As to claims 9, 18 and 22, P10412009 discloses claims 1,9 and 19, P10412009 further discloses receiving new NHI; determining that the new NHI is associated with an existing network prefix in the FIB; identifying, based on the determination, the NHG associated with the existing network prefix; and modifying at least one next hop entry (NHE) in the identified NHG using the new NHI (claim 1 “in response to the determination: creating a new NHG comprising a second plurality of NHEs each comprising the second NHI; creating, in the FEC table, a new FEC entry comprising the new FEC index and the new NHG; and creating a second new FIB entry comprising a network prefix for the second route and the new FEC index”).  
As to claim 23, P10412009 discloses claim 19, wherein the network device is a router (claim 1 “the network device comprises: a forwarding information base (FIB) … performing a next hop resolution, for the route, to obtain next hop information (NHI)”; note that a network device comprising FIB is a router).  
As to claim 24, P10412009 discloses claim 19, wherein the network device is a multilayer switch (claim 1 “the network device comprises: a forwarding information base (FIB) … performing a next hop resolution, for the route, to obtain next hop information (NHI)”; note that a network device comprising FIB is a switch).
As to claim 26, P10412009 discloses claim 25, further comprising: identifying the at least one valid NHE, wherein the at least one valid NHE is associated with the NHG and wherein the set of NHEs does not include the at least one valid NHE (suggested by claim 1 “a next hop group (NHG) comprising a plurality of next hop entries (NHEs), wherein the NHG is associated with the FEC index … creating a new FIB entry comprising the FEC index, and processing at least one packet using the updated FIB”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103873311 A).
For claim 1, Wang discloses a method for programming a network device (see FIG. 1), comprising: 
selecting a route from the routing information base (RIB) of the network device (“[0004] In figure 1, router C and router B and router A on a routing path”); 
performing a next hop resolution, for the selected route, to obtain next hop information (NHI) ([0004] “searching the corresponding FIB table, selects the longest matching table 8.1.1.0/24. 8.1.1.0/ 24 table entry in the next hop information indicates the physical interface is GE 0/0/0, therefore, router C GE 0/0/0 forwards the message from the interface to router B, then hop-by-hop forwarding to the destination address by router B, router A”); and 
updating the forwarding information base (FIB) of the network device (“[0008] if next hop information for a single next-hop routing, FIB table can contain these redundancy, after appearing the load balancing technique, a router for realizing load balance and policy routing, stores a substantial amount with a plurality of next hop information of table item in the FIB table”).
Wang does not specifically disclose performing a comparison between the obtained NHI and a next hop group (NHG) and updating FIB is based on the comparison. However, Wang discloses there may exist multiple paths between two end points (“[0010] as shown in Figure 3, during networking, in order to improve link utilization, to one and the same destination (from router AS65008 to router AS65009) will have multiple equivalent paths. IP message can load balancing on the two links R1-R2, R1-R3, router AS65008 queries the FIB table of list items, including next hop information are two table entries GE0/0/0 and GE0/0/1”), which suggests comparing the paths and selecting one most suitable path using load balancing as a criterion and updating FIB based on the comparison. OOSA would have been motivated to use teaching to compare a newly obtained NHI with paths in the NHG with the same end points for the benefit of selecting the most suitable path to achieve a desired goal such as optimization of load balancing.
Therefore, it would have been obvious to OOSA before the effective filing date of the application to performing a comparison between the newly obtained NHI and a next hop group whose paths has the same end points for the benefit of selecting the most suitable path.
Independent claims 10 and 19 are rejected because they are the corresponding non-transitory computer readable medium and the network device that perform the method of claim 1 and each of them has the same subject matter as claim 1.
For independent claim 25, Wang discloses a method for programming a network device (see FIG. 1), comprising: 
determining at least one valid NHE to replace the NHEs in the set of NHEs (“[0004] In figure 1, router C and router B and router A on a routing path”);   
transmitting at least one packet using the updated NHG (“[0018] present common FIB table capacity test basic idea is a tester test port to the tested device (DUT) announcing the maximum number of routing information to generate FIB table, then tester sends a corresponding destination address of the data packet to the DUT”).
Wang does not specifically disclose identifying a set of next hop entries (NHEs) to remove from a next hop group (NHG) to replace the NHEs in the set of NHEs; and replacing each NHE in the set the NHEs with a valid NHE to obtain an updated NHG. However, Wang discloses there may exist multiple paths between two end points ([0012] “if the FIB table item corresponding to the N transfer prefix next hop (group) information are the same, then to make it point to one and the same next hop (group), instead of storing N identical next hop (group)” and “[0014] As shown in FIG. 4, the next hop information in the FIB table item from the centralized management for each one next-hop distributed next hop index, and stores the next hop information is detailed in the next hop information table, the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table. When forwarding, forwarding prefix lookup table hit in forwarding prefix, then looking up the next hop according to the next hop in the forwarding prefix index, so as to find the next-hop stored position, selecting one next hop, transfer work is finished”; note that FIG. 4 shows each entry with an index in the new table replaces a set of entries with the same index (considered as one NHG)). OOSA would have been motivated to use the newly created NHE in new FIB table to replace a set NHEs in the old FIB table for the benefit of resolving routing table scaling problem ([0011] “a core router usually supports maximum 8 or 16 … the next hop separation technology can effectively solve this problem”).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to replace a set NHEs in the NHG with the newly obtained NHI for the benefit of reducing routing table redundancy ([0008] and [0011]).
For independent claim 27, Wang discloses a programming a network device (see FIG. 1), comprising: 
creating a next hop group (NHG) (“the FIB table item corresponding to the N transfer prefix next hop (group) information are the same” in view of FIGs 2-4);
populating the NHG with at least one next hop entry (NHE) (“[0007] As shown in FIG. 2, N forwarding prefix, even if the same next hop information, forwarding table N lower also must be present in one” and [0012] “next hop memory mode separation technology is the FIB table in the next hop information of the separate management, if the FIB table item corresponding to the N transfer prefix next hop (group) information are the same, then to make it point to one and the same next hop (group)” in view of FIGs 2-4);  
associating the NHG with a forward equivalence class (FEC) index ( [0012] “if the FIB table item corresponding to the N transfer prefix next hop (group) information are the same, then to make it point to one and the same next hop (group), instead of storing N identical next hop (group)” and “[0014] As shown in FIG. 4, the next hop information in the FIB table item from the centralized management for each one next-hop distributed next hop index, and stores the next hop information is detailed in the next hop information table, the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table. When forwarding, forwarding prefix lookup table hit in forwarding prefix, then looking up the next hop according to the next hop in the forwarding prefix index, so as to find the next-hop stored position, selecting one next hop, transfer work is finished” in view of FIG. 12 and FIG. 14); and 
after associating the FEC index with a network prefix, transmitting at least one packet using the NHG (“[0018] present common FIB table capacity test basic idea is a tester test port to the tested device (DUT) announcing the maximum number of routing information to generate FIB table, then tester sends a corresponding destination address of the data packet to the DUT”).
Wang does not specifically disclose associating the FEC index with a network prefix. However, Wang discloses network index (“[0004] In figure 1, router C and router B and router A on a routing path, a destination address is 8.1.1.1 message enters into router C, searching the corresponding FIB table, selects the longest matching table 8.1.1.0/24. 8.1.1.0/24 table entry in the next hop information indicates the physical interface is GE 0/0/0, therefore, router C GE 0/0/0 forwards the message from the interface to router B, then hop-by-hop forwarding to the destination address by router B, router A”) and FEC index corresponding the network index (“[0005] the traditional routing forwarding scheme, each one transfer prefix corresponding to one next hop information” and “the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table” in view of FIGs 1-4). Therefore, the FEC index is associated with FEC index.
Therefore, it would have been obvious to OOSA before the effective filing date of the application to associate the FEC index with a network prefix for the benefit of routing packets for the network.
As to claims 2 and 11, Wang discloses claims 1 and 10, wherein the obtained NHI comprises at least a network address associated with a next hop, and a network interface of the network device (see FIGs. 1-4 in view of [0004]-[0010] for IP address associated with next hop and a network interface of the network device) .  
Wang does not specifically disclose the network address is a MAC address. However, IP (layer 3) addresses is associated with MAC (layer 2) address, Examiner takes an official notice on this statement (for example, Tasman (US 20020080755 A1) discloses it in [0072]).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to use a MAC address as a network address for the benefit of conducting data communication.
As to claims 3 and 12, Wang discloses claims 1 and 10, wherein the NHG comprises a plurality of next hop entries (NHEs) (FIG. 4 shows one NHG with same index (such as 1) may have a plurality of entries).  
As to claims 4 and 13, Wang discloses claims 3 and 12, wherein at least one of the plurality of NHEs is associated with one selected from a group consisting of a directly attached router (FIGs. 1-5 in view of [0003]-[0019], particularly FIGs. 3-4).
Wang is silent on a generic routing encapsulation (GRE) tunnel and a multiprotocol label switching (MPLS) push operation. However, GRE tunnel and MPLS push had been well known protocols before the effective filing date of the applicaiton, Examiner takes an official notice on this statement (for example, Mao (US 20150326696 A1) discloses it in [0001] “Examples of such header editing capabilities for particular network protocols include generic routing encapsulation (GRE) tunnel encapsulation and decapsulation, virtual local area network/multiprotocol label switching (VLAN/MPLS) tag push/pop, etc. New network protocols require either a respin or a complete redesign of the ASIC, which is both costly and time consuming”). 
Therefore, it would have been obvious to OOSA before the effective filing date of the application to use GRE tunnel and a multiprotocol label switching (MPLS) push operation for the benefit of quick routing. 
As to claims 5 and 14, Wang discloses claims 3 and 12, wherein at least two of the plurality of NHEs comprise the same NHI (FIGs. 3 and 4 in view of [0004]-[0018]).  
As to claims 6 and 15, Wang discloses claims 3 and 12, wherein a cardinality of the plurality of NHEs is predetermined (“[0011] a core router usually supports maximum 8 or 16 …”, indicating cardinality is a predetermined number of 8 or 16).  
As to claims 7, 16 and 20, Wang discloses claims 1,9 and 19, wherein updating, based on the comparison, the FIB of the network device, comprises: when the obtained NHI does not match a next hop entry (NHE) in a NHG: creating a new NHG comprising a plurality of NHEs, each comprising the obtained NHI; creating a new forwarding equivalence class (FEC) entry comprising a new FEC index and the new NHG; and creating a new FIB entry comprising a network prefix for the selected route and the new FEC index (suggested by FIGs. 1-5 in view of [0003]-[0019], such as [0005] “each one transfer prefix corresponding to one next hop information” and “[0014] As shown in FIG. 4, the next hop information in the FIB table item from the centralized management for each one next-hop distributed next hop index, and stores the next hop information is detailed in the next hop information table, the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table …”).  
As to claims 8, 17 and 21, Wang discloses claims 1,9 and 19, wherein updating, based on the comparison, the FIB of the network device, comprises: when the obtained NHI does match a next hop entry (NHE) in a NHG: identifying a forward equivalence class (FEC) index associated with the NHG; and creating a new FIB entry comprising a network prefix for the selected route and the identified FEC index (suggested by FIGs. 1-5 in view of [0003]-[0019], such as [0005] “each one transfer prefix corresponding to one next hop information” and “[0014] As shown in FIG. 4, the next hop information in the FIB table item from the centralized management for each one next-hop distributed next hop index, and stores the next hop information is detailed in the next hop information table, the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table …”).  
As to claims 9, 18 and 22, Wang discloses claims 1,9 and 19, P10412009 further discloses receiving new NHI; determining that the new NHI is associated with an existing network prefix in the FIB; identifying, based on the determination, the NHG associated with the existing network prefix; and modifying at least one next hop entry (NHE) in the identified NHG using the new NHI (suggested by FIGs. 1-5 in view of [0003]-[0019], such as [0005] “each one transfer prefix corresponding to one next hop information” and “[0014] As shown in FIG. 4, the next hop information in the FIB table item from the centralized management for each one next-hop distributed next hop index, and stores the next hop information is detailed in the next hop information table, the new table entry only keeps forwarding prefix and next hop index so as to form transfer prefix table …”).  
As to claim 23, Wang discloses claim 19, wherein the network device is a router (FIGs. 1 and 3 show network device being a router in view of [0004]-[0019], such as “[0004] In figure 1, router C and router B and router A on a routing path”).  
As to claim 24, Wang discloses claim 19, wherein the network device is a multilayer switch (FIGs. 1 and 3 show network device being a router in view of [0004]-[0019], such as “[0004] In figure 1, router C and router B and router A on a routing path”, where router is also known as switch).
As to claim 26, Wang discloses claim 25, further comprising: identifying the at least one valid NHE, wherein the at least one valid NHE is associated with the NHG and wherein the set of NHEs does not include the at least one valid NHE (suggested by FIGs. 1-5 in view of [0003]-[0019], such as “[0012] next hop memory mode separation technology is the FIB table in the next hop information of the separate management, if the FIB table item corresponding to the N transfer prefix next hop (group) information are the same, then to make it point to one and the same next hop (group), instead of storing N identical next hop (group)”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianye Wu whose telephone number is (571)270-1665.  The examiner can normally be reached on Monday to Thursday, 8am to 7pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462